Per Curiam. The Claimant seeks an award of $110,726.00, pursuant to its First Amended Complaint, for the recoupment of certain monies furnished to the Illinois Industrial Commission, hereinafter the Commission, under two grants by the Claimant. A 1975 audit conducted on behalf of the Claimant indicated that part of the funds under the grants had been expended in a manner inconsistent with the terms and conditions of the grants in question. The audit revealed that $110,726.00 had been inconsistently expended. After a demand for said sum was made upon the Commission with no action taken thereon this suit was filed. The Commission has admitted as true all the allegations of the amended complaint in the aforesaid stipulation. Therefore, the court has before it an admission which sets forth a legal basis for an award; to wit, contract and breach of contract. Based on the existence of facts setting forth a cause of action and liability in contract, the remaining consideration for this court is one of damages. The audit which uncovered the inconsistencies in the expenditure of grant funds indicated that $110,726.00 may have been misspent. The parties have, however, agreed between themselves that $99,531.00 represents a fair and reasonable compromise of this claim. While this court is not bound by any stipulation between the parties to a lawsuit, especially involving the question of damages, such a stipulation will not be arbitrarily set aside. Absent a showing of bad faith or lack of authority, a compromise reached in arm’s length negotiations will be considered by this court. We concur with the parties that the sum of $99,531.00 is a fair and reasonable figure for the compromise of the instant claim. It is hereby ordered that the sum of $99,531.00 (ninety nine thousand five hundred thirty one dollars and no cents) be awarded to Claimant, United States Department of Labor, Occupational Safety and Health Administration, in full and complete satisfaction of any and all claims which are the subject matter of the complaint filed herein.